UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
JOBRAN SAAD AL-QUHTANI,                )
                                       )
            Petitioner,                )
                                       )
      v.                               )  Civil Action No. 05-2387 (RMC)
                                       )
BARACK OBAMA, et al.,                  )
                                       )
            Respondents.               )
_______________________________________)

                                             ORDER

               Before the Court is Petitioner’s unopposed motion to stay this matter. Counsel for

Petitioner posits that the forthcoming decision on remand in Bahlul v. United States, No. 11-

1324, 2014 WL 3437485 (D.C. Cir. July 14, 2014) may affect the instant litigation.

Accordingly, it is hereby

               ORDERED that Petitioner’s Unopposed Motion to Stay Proceedings, Dkt. 215, is

GRANTED; and it is

               FURTHER ORDERED that the parties will file a joint status report addressing

any further proceedings as may be necessary no later than thirty days after the final resolution of

the conspiracy issues in Bahlul; and it is

               FURTHER ORDERED that the Protective Order will remain in effect

throughout the stay.


                                                                     /s/
                                                       ROSEMARY M. COLLYER
Date: August 13, 2014                                  United States District Judge